Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 23, 2015

The Court of Appeals hereby passes the following order:

A15A1324. THE STATE v. PENNY ANNY ROSAS.

      On February 3, 2015, the trial court entered an order suppressing Penny Anny
Rosas’s custodial statement. The State filed a notice of appeal from this ruling on
February 18, 2015. Rosas has filed a motion to dismiss the appeal on the ground that
it is untimely.
      Although the State may file a direct appeal from the grant of a motion to
suppress, the notice of appeal must be filed within two days of the trial court’s
ruling.1 See OCGA § 5-7-1 (a) (5) (A); State v. Andrade, 330 Ga. App. 549 (768
SE2d 525) (2015). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. See Couch v. United Paperworkers
Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Because the State’s notice of
appeal was filed 15 days after the trial court’s order, it is untimely. The motion to
dismiss is hereby GRANTED, and this appeal is therefore DISMISSED.




      1
         The two-day requirement apparently does not apply to orders excluding
evidence that was illegally seized or the results of drug or alcohol tests. See OCGA
§ 5-7-1 (a) (4). Here, however, the appeal comes within the ambit of OCGA § 5-7-1
(a) (5).
Court of Appeals of the State of Georgia
                                     04/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.